DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 07/05/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Claim Objections
Claim 5 is objected to because of the following informality: “and crossbars” in line 1 should read “and the crossbars”.
Claim 10 is objected to because of the following informality: “claim 0, wherein” in line 1 should read “claim 9, wherein” (because claim 0 is nonexistent and claim 10 seems to be referring to the hanger bars of claim 9).
Claim 18 is objected to because of the following informality: “claim 14,0 wherein” in line 1 should read “claim 14, wherein”.
Claim 19 is objected to because of the following informality: “claim Error! Reference source not found.4, wherein” in line 1 should read “claim 14, wherein” (because claim 19 seems to be referring to the plurality of storage bags of claim 14).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase "substantially" in claims 1, 5, 6, and 10 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The orientations of the first segment, the second segment, the third segment, the at least one hooking bar, the side bars, the crossbars, and the hanger bars, and the shape of the structure formed by the side bars and the crossbars have been rendered indefinite by the use of the term.
The phrase "generally" in claim 1 line 11 is a relative term which renders the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The orientation of the fourth segment has been rendered indefinite by the use of the term.
Claims 2-19 are rejected as being indefinite because they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sill et al. (US 2014/0318085), hereinafter Sill.
Regarding claim 1, Sill discloses a bag rack and dispensing system (100 in Figures 1 and 2), comprising:
a base assembly (120 in Figure 5) comprising side bars (122a and 122b in Figure 5) and crossbars (124a, 124b, and 124c in Figure 5) coupled to the side bars (122a and 122b) (apparent from Figures 5-8, Paragraph 0020), wherein at least one (124a) of the crossbars (124a, 124b, and 124c) is located at a front portion of the base assembly (120) (apparent from Figures 5 and 6);
a hanger assembly (130 in Figures 1 and 5-8), configured to support a plurality of storage bags (bags 150 in Figurers 1-4) in a removable manner thereon (Paragraphs 0014 and 0015), mounted to the base assembly (120) (Paragraph 0014 lines 7-8) and comprising:
a first segment (SEG1 in Figure 9) coupled to one or more (124b and 124c) of the crossbars (124a, 124b, and 124c) and positioned substantially horizontal (apparent when Figure 9 is viewed in relation to Figure 5/6, Paragraphs 0025 and 0024);
a second segment (SEG2 in Figure 9) extending from the first segment (SEG1) in a substantially vertical direction (apparent from Figure 9, Paragraph 0024);
a third segment (SEG3 in Figure 9) extending from the second segment (SEG2) in a substantially horizontal direction distally from the first segment (SEG1) (apparent from Figure 9, Paragraph 0024);
a fourth segment (SEG4 in Figure 9; or SEG4 and SEG5 collectively in Figure 9) extending from the third segment (SEG3) in a generally vertical direction distally from the first segment (SEG1) (apparent from Figure 9, Paragraph 0024);
a hooking assembly (170 in Figures 1 and 10), configured to assist in holding open at least one of the plurality of storage bags (150) (Paragraph 0017), mounted to the base assembly (120) (Paragraphs 0032 and 0027) and comprising at least one hooking bar (172 in Figure 10) extending substantially vertically to define a hook end (176 in Figure 10) extending towards the base assembly (120) (apparent when Figure 10 is viewed in relation to Figure 1, Paragraph 0027).
Regarding claim 3, Sill discloses that the hooking assembly (170) comprises a continuous hooking bar (172 in Figure 10) (apparent from Figure 10, Paragraph 0027).
Regarding claim 4, Sill discloses that the hooking bar (172) further defines a second hook end (174 in Figure 10) for mounting to the base assembly (120) (Paragraph 0027).
Regarding claim 5, Sill discloses that the side bars (122a and 122b) and crossbars (124a, 124b, and 124c) are arranged to form a substantially boxed-shaped structure (apparent from Figures 5 and 8).
Regarding claim 6, Sill discloses that the side bars (122a and 122b) are arranged substantially parallel with one another (apparent from Figures 5, 7 and 8) and the crossbars (124a, 124b, and 124c) are arranged substantially parallel with one another (apparent from Figures 5, 6, and 8) and that the side bars (122a and 122b) are arranged substantially perpendicular with the crossbars (124a, 124b, and 124c) (apparent from Figures 8 and 5).
Regarding claim 7, Sill discloses that the base assembly (120) comprises two side bars (122a and 122b) and three crossbars (124a, 124b, and 124c) (apparent from Figures 5 and 8, Paragraph 0020), wherein the three crossbars (124a, 124b, and 124c) span a distance spaced between the two side bars (122a and 122b) (apparent from Figures 5 and 8, Paragraph 0020).
Regarding claim 8, Sill discloses that the hanger assembly (130) is mounted, and affixed to, one or more (124b, and 124c) of the crossbars (124a, 124b, and 124c) (Paragraph 0025, Paragraph 0020 lines 9-13).
Regarding claim 9, Sill discloses that the hanger assembly (130) comprises hanger bars (132a and 132b in Figures 5, 7, and 8) and one or more hanger crossbars (134a and 134b in Figures 5-7) (apparent from Figure 5, Paragraph 0022).
Regarding claim 10, Sill discloses that the hanger bars (132a and 132b) are arranged substantially parallel with one another (apparent from Figures 5, 7, and 6, Paragraph 0022 lines 5-8).
Regarding claim 11, Sill discloses that at least two crossbars (134a and 134b in Figures 5-7) extend between the hanger bars (132a and 132b) within the second segment (SEG2) (apparent when Figure 9 is viewed in relation to Figures 6 and 5), and one (134a) of the at least two crossbars (134a and 134b) is in contact with the third segment (SEG3) (apparent when Figure 9 is viewed in relation to Figures 6 and 5).
Regarding claim 14, Sill discloses that that system (100) further comprises the plurality of storage bags (bags 150) (apparent from Figures 1-4, Paragraph 0014), each comprising:
a top portion (152 in Figures 1-4) and a detachable bottom portion (the portion of bag 150 below perforation 154 in Figures 1-3) (Paragraph 0015),
wherein the top portion (152) comprises an engagement mechanism (156 in Figures 1-3) for engaging with the hanger assembly (130) (Paragraphs 0015 and 0030), and
wherein the detachable bottom portion (the portion of bag 150 below perforation 154 in Figures 1-3) comprises a storage pouch (158 in Figure 1) and a resealable opening (160 in Figures 1 and 3) providing access to the storage pouch (158) (apparent from Figure 1, Paragraph 0016).
Regarding claim 15, Sill discloses that the engagement mechanism (156) for engaging with the hanger assembly (130) comprises holes for engaging hanger bars (132a and 132b in Figure 5) of the hanger assembly (apparent when Figure 2 is viewed in relation to Figure 5, Paragraphs 0015 and 0030).
Regarding claim 16, Sill discloses that the bottom portion (the portion of bag 150 below perforation 154 in Figures 1-3) is detachable from the top portion (152) by a perforation (154 in Figures 1-3) spanning a bottom edge of the top portion (152) (Paragraphs 0015 and 0035).
Regarding claim 17, Sill discloses that each of the plurality of storage bags (bags 150) further comprises a handle (162 in Figures 1 and 3) (Paragraph 0016).
Regarding claim 18, Sill discloses that the plurality of storage bags (bags 150) are bound together at the top portion (152) (apparent from Figures 1-4, Paragraph 0015).
Regarding claim 19, Sill discloses that the plurality of storage bags (bags 150) are configured to store food items (Paragraphs 0014, 0016, and 0017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sill in view of So (US 2011/0108499).
Regarding claim 2, Sill discloses all the limitations of the claim as stated above except: the hooking assembly includes: two continuous and opposing hooking bars; and a hooking crossbar extending between the ends of the opposing hooking bars.
So teaches that it was known to provide a hooking assembly (112 in Figures 1 and 2) including: two continuous and opposing hooking bars (136 and 138 in Figure 2), and a hooking crossbar (130 in Figure 2) extending between the ends (top ends) of the opposing hooking bars (136 and 138) (Paragraph 0023), in order to allow a bag (104 in Figures 1 and 5) to be held in an open position using the hooking assembly (112) so that a single user can insert a product into the bag (104) without needing to hold the bag (Paragraphs 0029, 0038, and 0020).
Because both the hooking assembly (170) of Sill and the hooking assembly (112) of So allow a bag to be held in an open position using the hooking assembly so that a single user can insert a product into a bag without needing to hold the bag, it would have been obvious to one of ordinary skill in the art to substitute the hooking assembly (170) of Sill for a hooking assembly including two continuous and opposing hooking bars and a hooking crossbar extending between the ends of the opposing hooking bars, as taught by So, in order to achieve the predictable result of holding a bag (150 of Sill) in an open position using the hooking assembly including the two continuous and opposing hooking bars and the hooking crossbar so that a single user can insert a product into the bag without needing to hold the bag. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sill in view of Huang et al. (US 5,695,064), hereinafter Huang.
Regarding claim 12, Sill discloses all the limitations of the claim as stated above except: at least one crossbar extends between the hanger bars at an endpoint of the hanger bars within the fourth segment.
Huang teaches that it was known to provide a topmost segment (upside-down U-shaped hook 52 in Figures 4-8, which is analogous to the fourth segment of Sill) of hanger assembly (hook 52 and rear wall 58 collectively in Figures 4-8) with at least one crossbar (the substantially horizontal top portion of U-shaped hook 52 shown in Figure 5, which connects the top endpoints of the two vertical leg portions of U-shaped hook 52) extends between hanger bars (the two vertical leg portions of U-shaped hook 52 shown in Figure 5) at a top endpoint of the hanger bars (apparent from Figure 5), wherein the topmost segment (upside-down U-shaped hook 52) allows a plurality of bags (10a,b,c,d,etc. in Figure 4) to be hooked onto the hanger assembly (hook 52 and rear wall 58 collectively) and carried by the hanger assembly (Col. 7 lines 51-54 and 64-66).
Because both the fourth segment (SEG4 and SEG5 collectively) of Sill and the topmost segment (upside-down U-shaped hook 52) of Huang allow a plurality of bags to be hooked onto a hanger assembly and carried by the hanger assembly, it would have been obvious to one of ordinary skill in the art to substitute the fourth segment (SEG4 and SEG5 collectively) of Sill for a fourth segment comprising at least one crossbar that extends between the hanger bars (132a and 132b of Sill) at an endpoint of the hanger bars within the fourth segment, as taught by Huang, in order to achieve the predictable results of hooking and carrying the plurality of bags (bags 150 of Sill) on the hanger assembly via the fourth segment comprising the at least one crossbar that extends between the hanger bars at the endpoint of the hanger bars within the fourth segment, and increasing the structural strength of the hanger assembly due to the presence of the at least one crossbar that extends between the hanger bars at the endpoint of the hanger bars within the fourth segment. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sill in view of Huang et al. (US 5,213,145), hereinafter Huang2.
Regarding claim 13, Sill discloses all the limitations of the claim as stated above except: the hanger assembly comprises a continuous hanger plate.
Huang2 teaches that it was known to provide a hanger assembly (51 in Figures 10 and 12) that comprises a continuous hanger plate (51), in order to allow the hanger assembly (51) and a base assembly (52 in Figure 10) to be made from a single piece of rigid material (Col. 5 lines 27-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Sill to incorporate the teachings of Huang2 by substituting the hanger assembly (130) of Sill for a hanger assembly comprising a continuous hanger plate having the same shape as the hanger assembly of Sill (thus having the four segments of claim 1), because doing so would allow the hanger assembly and the base assembly to be made from a single piece of rigid material and would thus make the bag rack and dispensing system easier and cheaper to manufacture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/Examiner, Art Unit 3731